Citation Nr: 1013942	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-38 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased apportionment of the Veteran 
monthly benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from November 1971 to July 
1973.  The appellant is his spouse and they are separated.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2008, a 
statement of the case was issued in November 2008, and a 
substantive appeal was received in December 2008.


FINDINGS OF FACT

1.  The appellant is the dependent spouse of the Veteran, and 
they are separated.  He has no other dependents.  

2.  The Veteran has been in receipt of VA compensation at the 
100 percent rate during the course of the claim.  

3.  The appellant's apportionment has been $200 monthly.  

4.  The Veteran's income exceeds his justifiable expenses by 
$534 monthly.

5.  The appellant's expenses exceed her income by $389 
monthly.

6.  An increase in apportionment by the amount of $389, 
resulting in a total monthly apportionment for the appellant 
of $589 monthly, would not cause the Veteran undue hardship.


CONCLUSION OF LAW

The criteria for a $589 monthly apportionment of the 
Veteran's VA disability compensation benefits for the 
appellant are met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. 
§§ 3.450, 3.451 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The RO has provided both the appellant and the Veteran with 
notice regarding what the evidence must show to establish 
entitlement.  In 2006, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA does not apply to 
decisions regarding how benefits are distributed.  Sims v. 
Nicholson, 19 Vet. App. 453, 456 (2006).  An apportionment 
decision involves deciding how existing benefits are 
distributed.  Under the reasoning in Sims, the VCAA is not 
applicable to this claim.

Neither the appellant nor the Veteran has identified, and the 
record does not otherwise indicate, that there is any 
existing pertinent evidence that has not been obtained.  
Examinations and medical opinions are not necessary for an 
apportionment claim.  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant or Veteran that 
reasonably affects the fairness of this adjudication.
  

Legal Criteria

A Veteran's benefits may be apportioned if a Veteran is not 
residing with his or her spouse or his or her children and a 
claim for apportionment is filed for or on behalf of the 
spouse or children.  38 C.F.R. § 3.452(a) (2009).

VA regulations provide for two types of apportionments. The 
first type is a "general" apportionment, which may be paid 
under the circumstances set forth in 38 C.F.R. § 3.450.

More specifically, all or any part of the compensation 
payable on account of any Veteran may be apportioned if the 
Veteran is not residing with his spouse or children and the 
Veteran is not reasonably discharging his responsibility for 
the spouse's and children's support.  38 U.S.C.A. § 
5307(a)(2) (West 2002); 38 C.F.R. § 3.450(a)(1)(ii).

It is not necessary for the claimant to establish the 
existence of hardship in order to obtain an apportionment 
under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 
(1993).

The second type of apportionment is a "special" 
apportionment.  Under this type of apportionment, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, compensation may be apportioned 
between the Veteran and his dependents on the basis of the 
facts of the individual case as long as it does not cause 
undue hardship to the other persons in interest.  
38 C.F.R. § 3.451.

In determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
Veteran and those dependents on whose behalf the 
apportionment is claimed, and the special needs of the 
Veteran, his dependents and the apportionment claimants.

Apportionment of more than 50 percent of the Veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her; but apportionment of less than 20 
percent of his or her benefits would not provide a reasonable 
amount for any apportionee.  38 C.F.R. § 3.451 (2009).

Analysis

The appellant applied for an increased apportionment in 
August 2006.  The apportionment amount to his spouse is 
currently $200 monthly.  The Veteran is rated as 100 percent 
disabled for compensation purposes.  The Veteran's net 
monthly VA rate is $2,469 after deduction of the current $200 
apportionment.  

In August 2008, the appellant indicated that her income was 
$200 a month from apportionment, and $161 a month from Food 
Stamps, totaling $361, and that her monthly expenses were 
$450 for rent and $300 for food and other expenses, totaling 
$750.  Not only did the appellant's expenses exceed her 
monthly income, but the fact that the appellant was in 
receipt of Food Stamps is an indication of her financial 
hardship.  

In October 2008, the Veteran indicated that his only monthly 
income was from VA and that he had $1219 in the bank.  He 
reported monthly expenses totalling $2255.  However, the list 
of expenses included a $120 a month payment to the Veteran's 
church.  The Board notes that the record indicates that the 
Veteran's spouse is under severe financial hardship and finds 
that the Veteran's discretionary payments to a church are not 
considered to be a valid necessary expenses for the 
determination of an apportionment amount.  Additionally, the 
Veteran's list of expenses included an unspecified $200 
"miscellaneous" expenses category.  Since there was no 
verification of what type of expenses these might be, the 
Board does not consider them a necessary expense for the 
calculation of apportionment benefits.  Consequently, for 
purposes of determining an apportionment the Board considers 
the Veteran to have necessary expenses of $1,935 (2,255 - 120 
- 200 = 1,935) a month.

Considering the Veteran's monthly net VA income of $2,469 and 
his allowable expenses of $1,935, the Veteran had a net 
monthly income after expenses of $534.  The income and 
expenses reported by the appellant in August 2008 leave her 
with a monthly deficit of $389.  The Board notes that one of 
the appellant's accepted expenses was also labeled as 
"miscellaneous."  However, unlike the Veteran, the 
appellant only claimed $100 for this category and this was 
the only expense claimed by the appellant other than food and 
rent.  Considering the financial hardship shown on the part 
of the appellant, the $100 miscellaneous expense is accepted 
as necessary.  

If the apportionment to the appellant is increased by $389, 
that gives the appellant enough money to cover her reported 
monthly expenses, the Veteran will still receive about 78% of 
his VA compensation per month, and he will still have a 
monthly surplus of $145.  The increase in apportionment by 
$389 thus will not cause the Veteran undue financial 
hardship.  Additionally, the appellant's apportionment will 
be only about 22% of the Veteran's VA compensation.  
Accordingly, the apportionment will be increased from $200 
monthly to $589 monthly, as this is reasonable.  



							(CONTINUED ON NEXT PAGE)



 
ORDER

The appellant's apportionment is increased to $589 monthly.  




____________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


